Case 2:17-cv-01649-AFM Document 114 Filed 08/04/20 Page 1 of 2 Page ID #:5617



  1

  2

  3
                                                                    JS-6
  4

  5

  6

  7                        UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9

10    NAUTILUS INSURANCE                         Case No. 2:17-cv-01649-AFM
      COMPANY,
11
                          Plaintiff,             FINAL JUDGMENT
12
             v.
13
       DAY TO DAY FASHION, INC.,
14
                          Defendant.
15

16          In accordance with the Opinion and Order Regarding Plaintiff’s Motions for
17    Partial Summary Judgment and Defendant’s Cross-Motion for Summary Judgment
18    filed on May 26, 2020, and the Order Granting Plaintiff’s Motion to Dismiss filed on
19    August 4, 2020,
20          IT IS ORDERED, ADJUDGED, and DECREED that:
21

22          1. As to Plaintiff’s First Cause of Action: Defendant made a material

23    misrepresentation during the presentation and investigation of its insurance claim in

24    violation of the concealment, misrepresentation or fraud condition in the insurance

25    policy, resulting in voiding of the policy and entitling Plaintiff to deny coverage on

26    Defendant’s insurance claim. Judgment is entered in favor of Plaintiff and against

27    Defendant with respect to the First Cause of Action.

28
Case 2:17-cv-01649-AFM Document 114 Filed 08/04/20 Page 2 of 2 Page ID #:5618



  1         2. As to Plaintiff’s Second Cause of Action: Defendant made material
  2   misrepresentations in its insurance application, entitling Plaintiff to rescind the
  3   insurance policy and to deny policy benefits in connection with Defendant’s
  4   insurance claim. Judgment is entered in favor of Plaintiff and against Defendant
  5   with respect to the Second Cause of Action.
  6         3. As to Plaintiff’s Third Cause of Action: Plaintiff’s claim for rescission is
  7   dismissed without prejudice as moot.
  8         4. Plaintiff, as the prevailing party, is entitled to recover its costs of suit
  9   from Defendant under Fed. R. Civ. P. 54(d)(1).
10          This judgment adjudicates all claims in the case and is the final judgment of
11    the Court in this matter.
12

13
      DATED: 8/4/2020
14

15                                            ____________________________________
16                                                 ALEXANDER F. MacKINNON
                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
